DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional application of U.S. Patent Application No. 13/859,741, filed on April 10, 2013, now U.S. Patent No. 10,335,412. 

Response to Arguments
The previous double patenting rejection over U.S. Patent No. 10,335, 412 is hereby maintained and detailed below as Applicant has not put forth any persuasive arguments for traversal nor filed an appropriate terminal disclaimer.  It is noted that Applicant will consider filing a terminal disclaimer.  
Upon further consideration, and in view of Applicant’s remarks filed on March 9, 2022, the previous rejection under 35 USC 103 is hereby withdrawn.  
Specifically Applicant argues that Mueller does not teach the amounts as claimed which will inhibit ROS production and treat Parkinson’s disease and Alzheimer’s disease.  Applicant argues that it should be appreciated that 1 mg/kg of adenine in the animal experimentation generally can be converted into about 105.7 M of adenine, such that 2 mg/kg of adenine can be converted into about 211.4 M of adenine. That is to say, the administration of adenine and/or a pharmaceutically acceptable salt thereof in the specific amount as recited in claims 12 and 17 of the present application indeed brings about a superior effect on treating Parkinson’s disease related to ROS and Alzheimer’s disease related to ROS.  Applicant further argues that Example 10 and Table 4 of the instant specification demonstrates that as compared with 100 M of adenine, 200 M of adenine provides superior therapeutic effects in reducing ROS production.  The rejection, as detailed below, will address the amounts as claimed in the instant claims.  
This action is non-final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 10,335,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘412 are mutually obvious and thus not patentably distinct.
Claims 17-19 of the instant application claim a method for treating Alzheimer’s disease related to reactive oxygen species (ROS) comprising the administration of an effective amount of adenine and/or a pharmaceutically acceptable salt thereof as the sole active ingredient, wherein the effective amount is in the range of from 2 mg/kg body weight to 30 mg/kg body weight.
Claims 2 and 4 of ‘412 claim a method for treating Alzheimer’s disease comprising administering an effective amount of adenine as the sole active ingredient.
	‘412 does not claim the specific amounts as claimed in the instant claims.
However, an ordinary skilled artisan would necessarily arrive at the dosages as instantly claimed since ‘412 claims the administration of the same compound for the treatment of the same disorder as claimed in the instant claims.  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘412 and thus are not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. U.S. Publication No. 2011/0288106 A1 in view of Pattern et al. (Journal of Alzheimer’s Disease, 20, S357-S367, 2010) and Watanabe et al. (Journal of Neuroscience Research, 74:754-759, 2003).
Claims 12, 14, 15 and 17-19 of the instant application claim a method for treating Parkinson’s disease or Alzheimer’s disease related to reactive oxygen species (ROS) comprising the administration of adenine and/or a pharmaceutically acceptable salt thereof as the sole active ingredient in an effective amount in the range of from 2 mg/kg body weight (211.4 M) to 30 mg/kg body weight (3.171 mM).
Mueller et al. teaches adenine receptor ligands useful for treating, alleviating and/or preventing diseases and disorders related to adenine receptor function, especially the use as antinociceptive or neuroprotective drugs (abstract).
Mueller et al. teaches that diseases and disorders related to adenine receptor function refer to a condition involving adenine receptor activity including neurodegenerative diseases, nociceptive pain, and neuropathic pain [0121]. Since the adenine receptor is also expressed in brain, e.g. in the cortex, also included are CNS disorders, such as neuroinflammatory conditions and neurodegenerative disorders such as Alzheimer's and Parkinson’s disease [0121].   Mueller et al. teaches that preferably, the neurodegenerative disease is selected from the group consisting of Alzheimer's disease; multiple sclerosis; Huntington's disease; Parkinson’s disease; AIDS related dementia; amyotrophic lateral sclerosis; a retinal disease; epilepsy; stroke; acute thromboembolic stroke, focal ischemia, global ischemia, or transient ischemic attack; ischemia resulting from a surgical technique involving prolonged halt of blood flow to the brain; head trauma; spinal trauma; optic nerve stroke; anterior ischemic optic neuropathy; traumatic optic neuropathy; glaucoma; optic neuritis; compressive optic neuropathy; hereditary neuropathy; and schizophrenia [0128]. 
Thus Mueller et al. teaches the treatment of neurodegenerative diseases including Alzheimer’s disease and Parkinson’s disease comprising the administration of an adenine receptor ligand.
Mueller et al. does not specifically teach administration of adenine.  Mueller et al. does not specifically teach Parkinson’s disease or Alzheimer’s disease related to reactive oxygen species (ROS).  Mueller et al. does not teach the dosages of adenine as claimed.
Although Mueller et al. does not specifically teach administration of adenine, Mueller et al. teaches that the compounds should act as potent and selective adenine receptor ligands useful as antinociceptive or neuroprotective drugs [0009]. Mueller also teaches that a further object of the invention is to provide the use of these compounds for alleviating, preventing and/or treating diseases and disorders connected to adenine receptor function, particularly for, but not limited to the use as antinociceptive or neuroprotective agents [0009].  Mueller et al. teaches that neuroprotective effects of adenine on Purkinje cell survival were demonstrated to be mediated via a specific adenine binding site in rat brain [0002].  Mueller et al. teaches that since the adenine receptor is also expressed in the brain, e.g. in the cortex, also included are CNS disorders, such as neuroinflammatory conditions and neurodegenerative disorders (e.g. Alzheimer's and Parkinson's disease) [0121]. Thus Mueller et al. further teaches that since adenine receptors are also located throughout the brain, especially in the cerebral cortex, adenine would provide neuroprotection to other portions of the brain involving Alzheimer's disease and Parkinson's disease.  Thus Mueller et al. specifically teaches treating neurodegenerative diseases comprising the administration of adenine receptor ligands that act as neuroprotective drugs. Mueller et al. specifically teaches that adenine has been shown to have neuroprotective effects [0002].  Therefore, it would have been obvious to a person of ordinary skill in the art to use adenine to treat neurodegenerative diseases including Alzheimer’s disease and Parkinson’s disease since adenine would have been expected to bind to the adenine receptor with a reasonable expectation of similar success as the compounds disclosed in Mueller et al.  Furthermore, Mueller et al. specifically teaches that prior to the effective filing date of the instant application adenine was known in the art to have neuroprotective properties [0002].  Thus since adenine is an adenine receptor ligand known to have neuroprotective properties, an ordinary skilled artisan would have been motivated to administer adenine as an adenine receptor ligand for treating, alleviating and/or preventing diseases and disorders related to adenine receptor function including neurodegenerative diseases such as Parkinson’s disease and Alzheimer’s disease.
Although Mueller et al. does not specifically state that the Parkinson’s disease or Alzheimer’s disease is related to reactive oxygen species (ROS), prior to the effective filing date, as taught by Pattern et al., Parkinson’s disease and Alzheimer’s disease were known in the art to be associated with reactive oxygen species (ROS).  Pattern et al. teaches ROS is a major contributor to neuronal loss in Alzheimer’s disease and Parkinson’s disease (page S357).  Pattern et al. teaches that excessively high levels of ROS beyond the clearance capacity of the cell cause oxidative stress, mitochondrial dysfunction, cellular damage, and in numerous cases, cell death (page S359).  Pattern et al. teaches that a range of data suggests that oxidative stress is at the center of various neurodegenerative diseases including Parkinson’s disease and Alzheimer’s disease (page S359).  Pattern further teaches that the first evidence for a role of ROS in Parkinson’s Disease came from the observation that human PD brains show signs of mitochondrial dysfunction and oxidative damage in degenerating areas including the substantia nigra (page S359).  Pattern also teaches that Alzheimer’s Disease brains show signs of increased ROS including nuclear DNA and mitochondrial DNA (mtDNA) damage (page S360).
Therefore, since Mueller et al. teaches the treatment of Parkinson’s disease and Alzheimer’s disease, Mueller et al. necessarily teaches the treatment of Alzheimer’s disease and Parkinson’s disease related to ROS since Pattern et al. teaches that both Alzheimer’s disease and Parkinson’s disease are disorders related to ROS.
Watanabe et al. specifically demonstrates that adenine treatment at concentrations higher than 200 M (about 2 mg/kg) promotes neuronal cell survival and adenine at millimolar levels has no toxic effects on the neuronal cells (page 756).  Watanabe et al. further demonstrates that 1mM (9.5 mg/kg) adenine rescued  neuronal cells  (pages 755-765 and Figure 2 page 757).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Mueller et al. which teaches adenine receptor ligands useful for treating, alleviating and/or preventing diseases and disorders related to adenine receptor function, especially the use as antinociceptive or neuroprotective drugs, with the teachings of Watanabe et al. which demonstrates that adenine treatment at concentrations higher than 200 M promotes neuronal cell survival and thus is a neuroprotective agent.  Therefore, since adenine is neuroprotective as taught by Watanabe et al., a person of ordinary skill in the art would have been motivated to treat diseases and disorders related to adenine receptor function including neurodegenerative diseases such as Alzheimer's and Parkinson’s disease as taught by Mueller et al. with a reasonable expectation of success.  Furthermore, since Watanabe et al. teaches that adenine concentrations higher than 200 M promotes neuronal cell survival, a person of ordinary skill in the art would have been motivated to use concentrations higher than 200 M such that optimal treatment of the neurodegenerative disease is achieved.  
Thus the prior art renders obvious treating Parkinson’s disease and Alzheimer’s disease comprising the administration of adenine in the same amounts as claimed in the instant claims.  As such, the administration of adenine in concentrations higher than 200 M which promotes neuronal cell survival will necessarily have the same effect as claimed of reducing reactive oxygen species to treat the Parkinson’s disease and Alzheimer’s disease.  A compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Moreover, an ordinary skilled artisan would have been motivated to vary and/or optimize the amounts to be administered according to the guidance provided in the prior art such that optimal treatment results are achieved and thus arrive at the amounts as claimed in the instant claims.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 12, 14, 15 and 17-19 are rejected.  Claims 1-11, 13 and 16 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM